Title: To James Madison from Christian Febiger, 2 April 1789
From: Febiger, Christian
To: Madison, James


Sir
Philadelphia Aprill 2nd. 1789.
Haveing had the honor of being Known to and treated with the politest Attention by you and conscious of haveing done nothing to obliterate your good Opinion,
I boldly venture to address you in the familiar Style of a Friend.
The Supreme Executive Councill of Pensylvania are on the Brink of appointing me naval Officer in this City, with the express View of recomending for and getting me appointed to said Office or any one created in its stead under the new Government. A Favourite of a certain political Party here is in the Way, he has held it more than 12 Years—Particulars relative to this, my Friend General Muhlenberg will inform you. Whether I gett the State Appointment (:which would be butt of short Duration:) or not, I propose solliciting the justly reverd. Chief & the most honorable Senate for that or some other Office, which I may fill with Propriety.
Permitt me my Dear Sir to sollicit your Interposition in my Behalf.
A Gentleman of your long standing in Congress has Weight & Influence, if you exert a small Part of it in my Behalf, you may rest assurd: that every Exertion on my part shall be usd: to deserve it. I have the honor to be with the most unfeignd Regard—Your much obligd. & most obedient Servant
Christian Febiger
